PER CURIAM.
We have for review in this case a petition for a writ of certiorari directed to the District Court of Appeal, 2nd District.
After having heard argument and having studied the briefs herein, we have concluded that the petition for a writ of certi-orari should be denied.
The petition for writ of certiorari is denied.
THORNAL, C. J., and THOMAS and CALDWELL, JJ., concur.
ERVIN, J., concurs specially with opinion.
ROBERTS, J., concurs and agrees with ERVIN, J. . , .
DREW, J., dissents with opinion.
O’CONNELL, J., -dissents and agrees with DREW, J.